                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         STRIKE 3 HOLDINGS, LLC,
                                   7                                                            Case No. 21-cv-03689-JCS
                                                           Plaintiff,
                                   8                                                            ORDER GRANTING EX PARTE
                                                    v.                                          APPLICATION FOR LEAVE TO
                                   9                                                            SERVE A THIRD-PARTY SUBPOENA
                                         JOHN DOE SUBSCRIBER ASSIGNED IP                        PRIOR TO A RULE 26(F)
                                  10     ADDRESS 73.71.188.156,                                 CONFERENCE

                                  11                       Defendant.                           Re: Dkt. No. 8

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Strike 3 Holdings, LLC moves ex parte for leave to serve a third party subpoena

                                  14   prior to a Rule 26(f) conference. The Court being duly advised does hereby FIND, ORDER

                                  15   AND ADJUDGE:

                                  16           1.        Plaintiff has established that “good cause” exists for it to serve a third party

                                  17   subpoena on Comcast Cable (“Comcast”). See UMG Recording, Inc. v. Doe, 2008 WL 4104214,

                                  18   *4 (N.D. Cal. 2008); and Arista Records LLC v. Does 1-19, 551 F. Supp. 2d 1, 6-7 (D.D.C. 2008).

                                  19           2.        Plaintiff may serve Comcast with a Rule 45 subpoena commanding Comcast to

                                  20   provide Plaintiff with the true name and address of the Defendant to whom Comcast assigned the

                                  21   IP address 73.71.188.156. Plaintiff shall attach to any such subpoena a copy of this Order.

                                  22           3.        Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any

                                  23   service provider that is identified in response to a subpoena as a provider of Internet services to

                                  24   Defendant (together with Comcast, the “ISPs”).

                                  25           4.        IT IS FURTHER ORDERED that subpoenas authorized by this order and issued

                                  26   pursuant thereto shall be deemed appropriate court orders under 47 U.S.C. § 551. In particular, 47

                                  27   U.S.C. § 551(c)(2)(B) provides as follows:

                                  28          (c) Disclosure of personally identifiable information
                                   1                  [. . .]
                                   2          (2) A cable operator may disclose such information if the disclosure is—
                                                      [. . .]
                                   3
                                              (B) subject to subsection (h) [relating to disclosures to governmental
                                   4          agencies] of this action, made pursuant to a court order authorizing such
                                              disclosure, if the subscriber is notified of such order by the person to whom
                                   5          the order is directed . . . .
                                   6   This order is an order authorizing such disclosure.

                                   7           5.     IT IS FURTHER ORDERED that each ISP will have 30 days from the date of

                                   8   service upon it to serve each of its subscriber(s) whose identity information is sought with a copy

                                   9   of the subpoena and a copy of this order. The ISPs may serve the subscribers using any

                                  10   reasonable means, including written notice sent to the subscriber’s last known address, transmitted

                                  11   either by first-class mail or via overnight service.

                                  12           6.     IT IS FURTHER ORDERED that each subscriber and each ISP shall have 30
Northern District of California
 United States District Court




                                  13   days from the date of service upon him, her or it to file any motions in this court contesting the

                                  14   subpoena (including a motion to quash or modify the subpoena). If the 30-day period after service

                                  15   on the subscriber lapses without the subscriber or the ISP contesting the subpoena, the ISP shall

                                  16   have 10 days to produce to Plaintiff the information responsive to the subpoena with respect to

                                  17   that subscriber.

                                  18           7.     IT IS FURTHER ORDERED that any ISP that receives a subpoena shall preserve

                                  19   all subpoenaed information pending the ISP’s delivering such information to Plaintiff or the final

                                  20   resolution of a timely filed motion to quash the subpoena with respect to such information.

                                  21           8.     IT IS FURTHER ORDERED that any information disclosed to Plaintiff in

                                  22   response to a subpoena may be used by Plaintiff solely for the purpose of protecting its rights

                                  23   under the Copyright Act, 17 U.S.C. § 101 et seq.

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
                                   1           9.    IT IS FURTHER ORDERED that any name or other personal identifying

                                   2   information of any current or proposed defendant shall be filed UNDER SEAL in all filings and

                                   3   not otherwise disclosed.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: June 8, 2021

                                   7                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                   8                                                 Chief Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
